DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 Allowable Subject Matter
Claims 1, 4 and 7 – 10 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims are furnished in the Applicant’s Arguments/Remarks (pages 5 – 8) filed March 2, 2022.  Specifically, the novelty of the invention are the steps of a first reforming process on the first silicon oxide film by activating a first reformed gas by plasma and supplying the first reformed gas to the first silicon oxide film, whereby a surface and an internal surface of the recess of the substrate is covered with the first silicon oxide film by the first process in bottom-up deposition, the first reformed gas being a mixed gas of Ar gas and O2 gas, and a second process, performed after the first process, by performing a reforming process on the second silicon oxide film by activating a second reformed gas by plasma and supplying the second reformed gas to the second silicon oxide film, whereby the recess covered with the first silicon oxide film is filled with the second silicon oxide film by the second process in the bottom-up deposition, the second reformed gas being a mixed gas of He gas and O2 gas.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiba, US 2020/0370178 teaches a deposition method for silicon oxide films in substrate recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 9, 2022